Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2. This communication is in response filed 02 September 2022. Claims 1-15 are pending. Claims 1-8 are considered in this Office action. Claims 9-15 are withdrawn.

Response to Remarks/Amendment
3. Applicant's remarks filed 02 September 2022 have been fully considered but they are not
persuasive. The remarks will be addressed below in the order in which they appear in the noted
response.

35 U.S.C. 101
4. Applicant's remarks have been fully considered and they are not considered persuasive. The
remarks will be addressed below in the order in which they appear in the noted response.

The applicant argues “…the claims…are directed to significantly more than an abstract idea, at least because they provide a technological improvement over conventional data utilization methods. As stated in paragraph [0008] of the specification, "it is possible to achieve reduction in cost required to carry out data utilization including analysis using diverse data from a plurality of business systems. Particularly, in the case of constructing a data utilization system intended at a plurality of users, it is possible to contribute to providing more useful functions and services related to data preparation for data utilization." Further, "it is possible to achieve promotion of data utilization across departments and businesses and reduction of a development cost related to data utilization and analysis services...”

The examiner respectfully disagrees. The applicant argues that the claims demonstrate technological improvements and are not an abstract idea. However, the claims still describe making a proposal of appropriate data preparation contents for a utilization purpose to a user making utilization of data, and to cause a system providing functions related to data accumulation, data preparation, and data utilization. These are processes and steps related to the processing data such as receiving data for business data preparation which are stated by MPEP Section 2106.05(d) that receiving of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. For these reasons, there is no inventive concept and no technological improvement. Therefore, the rejection is maintained.

35 U.S.C. 103
5. Applicant's remarks have been fully considered and they are not considered persuasive. The
remarks will be addressed below in the order in which they appear in the noted response.

The applicant argues “…Eder does not teach or suggest "calculating a difficulty level of each of the data preparation content items, and presenting the calculated difficulty level to the user." The cited paragraphs of Eder (i.e., [0047], [0077], [0136]) do not disclose "calculating a difficulty level of each of the data preparation content items" or presenting the calculated difficulty level to the user…”

	The examiner respectfully disagrees. The applicant argues that the reference Eder does not teach the recited portions of the claims. However, the reference does teach the stated claim in the paragraphs stated in the following paragraphs in the reference: calculating or “forecasting” a difficulty level or “difficulties…valuation” of 0077 with data or “information” preparation or “prepared” 0062 content items or “drivers” 0136 and presenting the 0047 calculating or “forecasting” a difficulty level or “valuation” of 0077 to the user 0047. Therefore, the rejection is maintained.

The applicant argues “…Eder does not disclose the step of calculating the difficulty level as an easiness to carry out each item of the calculated preparation content items. To make up for this deficiency, the Office Action relies on paragraph [0481] of Caplan. But Caplan does not make the alleged disclosure…”

The examiner respectfully disagrees. The applicant argues that the references Eder and Caplan does not teach the recited portions of the claims. However, the reference Eder teaches in the paragraphs calculating or “forecasting” a difficulty level or “difficulties…valuation” of 0077 calculating 0026 for each 0028 data or “information” preparation or “prepared” 0062 content items or “drivers” 0136. This is combined with paragraph 0481 of Caplan that teaches the easiness or “easy” of a function 0481. Therefore, when combined both reference Caplan and Eder teach the portions of the claim stated. Furthermore, since Eder teaches evaluating the probable impact of user-specified or system generated changes in business value drivers of a commercial enterprise using predictive models and Caplan teaches developing strategies from syndicated models where the strategies developed are for single decisions or for sequences of multiple decisions it would have been reasonable to combine these references. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-8 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
	
	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in Claim 1 are for a data preparation method related to data utilization in a data utilization system that accumulates and manages data collected from a plurality of business systems and provides functions related to data preparation and data utilization for utilization of the data (Analyzing and Receiving Information, evaluation and observation; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity), the data preparation method comprising: a first step of collating a utilization purpose designated by a user with data information prepared by the data utilization system (Analyzing Information, observation and judgment; a Mental Process and commercial interactions, a Certain Method of Organizing Human Activity), selecting data preparation content items of object data to be carried out for the utilization purpose from the data, calculating a difficulty level of each of the data preparation content items, and presenting the calculated difficulty level to the user (Analyzing Information, observation and judgment; a Mental Process and commercial interactions, a Certain Method of Organizing Human Activity); a second step of aggregating data preparation content items for the utilization purpose, categorizing similar data preparation contents, calculating an importance level of the categorized data preparation contents, and presenting the calculated importance level to the user and an administrator of the data utilization system (Analyzing Information, observation and judgment; a Mental Process and commercial interactions, a Certain Method of Organizing Human Activity); and a third step of creating a list containing data relation definitions corresponding to the data preparation content items for a category of the similar data preparation contents, calculating a usefulness of each of the data preparation content items, and presenting the calculated usefulness to the user (Analyzing Information, observation and judgment; a Mental Process and commercial interactions, a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of observation, evaluation and judgment the limitation in the mind for the purposes of commercial interactions and Organizing Human Activity but for the recitation of generic computer components. That is, other than processing programs nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing Human Activity. For example, making a proposal of appropriate data preparation contents for a utilization purpose to a user making utilization of data, and to cause a system providing functions related to data accumulation, data preparation, and data utilization encompasses what a data consultant does for the analysis of data for clients. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind evaluation, observation, and judgement but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these process recite limitations for commercial interactions, a “Method of Organizing Human Activity”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim only recites the additional elements of processing programs. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps such as receiving data for business (receiving information) is insignificant extra-solution activity as this is receiving data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification states:
[0054] Examples of the tabulation include binary-CSV conversion30 Attorney Docket No. 056209.PD88 IUSand CSV table format conversion, examples of the data coupling/extraction include relation data (track master and the like) and coupling keys (mileage, clock times, and the like), examples of the data structuring include creation of a relation model table and conversion into an integrated data model, and examples of the data processing include unit conversion and computer-assisted name identification. 

Which shows that this is a generic system being utilized for this process, such as a computer with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving step that was considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processing programs, nor the receiving steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere receiving of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
	In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception
(e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Dependent Claims 2-8 also contain the identified abstract ideas which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus are not a practical application nor significantly more for the same reasons as in Claim 1 above.
Therefore, claims 1-8 are ineligible.
	For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised
Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v.
HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice
Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 20080004922 to Eder (hereinafter referred to as “Eder”) in view of US publication number 20050096950 to Caplan (hereinafter referred to as “Caplan”).

(A) As per claim 1, Eder teaches a data preparation method related to data utilization in a data utilization system that accumulates and manages data collected from a plurality of business systems and provides functions related to data preparation and data utilization for utilization of the data, the data preparation method comprising: a step of collating a utilization purpose designated by a user with data information prepared by the data utilization system, selecting data preparation content items of object data to be carried out for the utilization purpose from the data, calculating a difficulty level of each of the data preparation content items, and presenting the calculated difficulty level to the user (Eder: [a data or “information” preparation or “prepared” method related to 0062 related to data utilization or “use” in a data utilization or “use” system that 0078 that accumulates or “aggregates” and 0028 and manage 0031 the data collected or “aggregated” from a plurality of business systems and provide functions of “interactions” related to 0048 a data or “information” preparation or “prepared” method related to and comprising 0062 a step of collating or “extracting” a utilization or “utilized” designated or “input” by a user 0037 with data or “information” preparation or “prepared” 0062  by a data or “information” utilization or “utilized” system 0136 selecting or “selection” of data or “information” preparation or “prepared” 0062 content items or “drivers” of object or “factor” data to be carried out for utilization or “using” purposes of the data 0136 calculating or “forecasting” a difficulty level or “difficulties…valuation” of 0077 with data or “information” preparation or “prepared” 0062 content items or “drivers” 0136 and presenting the 0047 calculating or “forecasting” a difficulty level or “valuation” of 0077 to the user 0047]); 
a step of aggregating data preparation content items for the utilization purpose, categorizing similar data preparation contents, calculating an importance level of the categorized data preparation contents, and presenting the calculated importance level to the user and an administrator of the data utilization system (Eder: [the step of aggregating or “aggregates” 0048 data or “information” preparation or “prepared” 0062 content items or “drivers” 0136 categorizing or “clustering” similar 0127 data or “information” preparation or “prepared” 0062 content items or “drivers” 0136 calculating an importance level or “valuation” of the 0026 categorized or “clustering” similar 0127 data or “information” preparation or “prepared” 0062 content items or “drivers” 0136 and presenting the 0047 calculating an importance level or “valuation” of the 0026 to the user 0047 and an administrator or “manager” of the 0031 of the data or “information” utilization or “utilized” system 0136]); 
and a step of creating data relation definitions corresponding to the data preparation content items for a category of the similar data preparation contents, calculating a usefulness of each of the data preparation content items, and presenting the calculated usefulness to the user (Eder: [a step of creating processing programs 0062 and data relation or “relationship” definitions 0106 data or “information” preparation or “prepared” 0062 content items or “drivers” 0136 categorizing or “clustering” similar 0127 data or “information” preparation or “prepared” 0062 content 0136 calculating 0026 a usefulness or “useful” “valuation” for each 0028 data or “information” preparation or “prepared” 0062 content items or “drivers” 0136 and presenting the 0047 calculating 0026 a usefulness or “useful” “valuation” 0028 to the user 0047])
Although Eder teaches data preparation for businesses, it does not explicitly teach the use of ranking and lists.
Caplan teaches:
The application of ranking and lists (Caplan: [ranking 0602 and lists 0090])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of data preparation for businesses of Eder with the use of ranking and lists of Caplan as they are analogous art along with the current invention which solve problems with receiving and analyzing data and information for businesses, and the combination would lead to an improved system of receiving and analyzing data and information for businesses which would improve the efficacy of analyzing data and information as taught in [0038] of Caplan.
Eder teaches the computer 028 and programs 0054 for this and subsequent claims.

(B) As per claim 2, Eder teaches the data preparation method related to data utilization, wherein as data preparation for carrying out the utilization purpose from the plurality of business systems, from the business systems as in claim 1. Eder also teaches sequences of data coupling/extraction, data structuring, sequences and data processing (Eder: [sequences 0037 of extraction of data 0028 coupling or “interconnection” of data 0048 data structuring 0049 and data processing 0034]).
Although Eder teaches data preparation for businesses, it does not explicitly teach tabulation and use of raw data.
Caplan teaches:
The use of tabulation (Caplan: [The use of tabulation 0481])
The use of raw data (Caplan: [The use of raw data 0400])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of data preparation for businesses of Eder with tabulation and use of raw data of Caplan as they are analogous art along with the current invention which solve problems with receiving and analyzing data and information for businesses, and the combination would lead to an improved system of receiving and analyzing data and information for businesses which would improve the efficacy of analyzing data and information as taught in [0038] of Caplan.

(C) As per claim 3, Eder teaches the data preparation method related to data utilization, wherein the utilization purpose designated by the user contains a requested data item, data structure, the data information prepared by the data utilization system, data relation information, and a processing program list associated with the data collected from the business systems, and the step includes a collation step of collating the utilization purpose with the data information, and at a time of calculating the data preparation content items, an object data selection step of selecting object data from the data collected from the business systems, processing determination step of determining whether processing on the object data extracted in the object data selection step, a tabulation processing content extraction step of extracting a processing content of the object data in a case of determining that the processing is in the processing determination step, a data coupling processing determination step of determining whether or not data coupling/extraction processing is necessary, a step of selecting a coupling candidate coupled to the processing content in a case of determining that the data coupling processing is necessary in the data coupling processing determination step, Page 4 of 14Application No. To be determined Attorney Docket No. 056209.PD881US an associated data candidate selection step of selecting an associated data candidate on a basis of the data relation information, a data structuring processing determination step of determining whether data structuring processing, a data structuring processing content extraction step of extracting a content of the data structuring processing, a data processing determination step of determining whether data processing, a data processing content extraction step of extracting a content of the data processing in a case of determining that the data processing in the data structuring processing determination step, and data candidate selection step of selecting data candidate as in claims 1 and 2. Eder also teaches inputs, logic of the process, a catalog or index, KPI or performance indicator, necessity and key or main issues (Eder: [inputs from users 0037 logic of the process 0084 a catalog or “index” 0088 KPI or “item performance indicators” 0103 necessary or “needs 0168 and  key or “main” issues 0106])
Although Eder teaches data preparation for businesses, it does not explicitly teach ranking, tabulation, being unnecessary, not doing a process, and insufficiency.
Caplan teaches:
The use of tabulation (Caplan: [The use of tabulation 0481])
The application of ranking (Caplan: [ranking 0602])
Being unnecessary to a process (Caplan: [Being unnecessary to a process 0585])
Having insufficient function (Caplan: [Having insufficient or “not sufficient” function 0625])
Not doing a process (Caplan: [Not doing a process 0185])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of data preparation for businesses of Eder with the ranking, tabulation, being unnecessary, not doing a process, and insufficiency of Caplan as they are analogous art along with the current invention which solve problems with receiving and analyzing data and information for businesses, and the combination would lead to an improved system of receiving and analyzing data and information for businesses which would improve the efficacy of analyzing data and information as taught in [0038] of Caplan.

(D) As per claim 4, Eder teaches the data preparation method related to data utilization, further comprising: a step of calculating the difficulty level to carry out each item of the calculated preparation content items calculating the data preparation content items by collating the utilization purpose designated by the user with the data information prepared by the data utilization system as in claim 1. Eder also teaches times of determination (Eder: [time of calculations 0031]); 
and the difficulty level of each of the data preparation content items and calculating a difficulty level of the data preparation contents as in claim 1. Eder also teaches integrating processes (Eder: [integrating or “integrated” a process 0070])
Although Eder teaches data preparation for businesses, it does not explicitly teach easiness of a function.
Caplan teaches:
The easiness of a function (Caplan: [The easiness or “easy” of a function 0481])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of data preparation for businesses of Eder with the easiness of a function of Caplan as they are analogous art along with the current invention which solve problems with receiving and analyzing data and information for businesses, and the combination would lead to an improved system of receiving and analyzing data and information for businesses which would improve the efficacy of analyzing data and information as taught in [0038] of Caplan.

(E) As per claim 5, Eder teaches the data preparation method related to data utilization, wherein the first step includes Page 5 of 14Application No. To be determined Attorney Docket No. 056209.PD881US comparing each item content of the data preparation contents for the utilization purpose with a category already created from data preparation content, and determining whether a similarity of an object data item, whether a similarity of a processing content, whether a similarity of a data coupling/extraction processing content, whether a similarity of a coupling candidate, whether a similarity of an associated data candidate, whether a similarity of a data structuring processing content, whether a similarity of a data processing content, and whether a similarity of an data candidate, and determining whether the data preparation contents belong to the existing data preparation category or a category is set for the data preparation contents as in claim 1. Eder also teaches proposals, sequences, key or main issues, and new categories (Eder: [proposals 0070 sequences 0037 key or “main” issues 0106 and new categories 0131])
Although Eder teaches data preparation for businesses, it does not explicitly teach being greater than a predefined threshold, not doing a process, tabulation, and insufficiency.
Caplan teaches:
The use of tabulation (Caplan: [The use of tabulation 0481])
Having insufficient function (Caplan: [Having insufficient or “not sufficient” function 0625])
Not doing a process (Caplan: [Not doing a process 0185])
Being greater than a predefined threshold (Caplan: [Being greater than 0907 a threshold 0479])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of data preparation for businesses of Eder with being greater than a predefined threshold, not doing a process, tabulation, and insufficiency of Caplan as they are analogous art along with the current invention which solve problems with receiving and analyzing data and information for businesses, and the combination would lead to an improved system of receiving and analyzing data and information for businesses which would improve the efficacy of analyzing data and information as taught in [0038] of Caplan.

(F) As per claim 6, Eder teaches the data preparation method related to data utilization, further comprising: extracting difficulty levels of data preparation content proposals that form a basis of aggregation of a data preparation content category for calculating an importance level of the data preparation content category as in claim 1. Eder also teaches items calculated (Eder: [items calculated 0029]); 
the difficulty levels and calculating an difficulty level as in claim 1; 
calculating proposals that form the basis of aggregation per item of the data preparation content category as in claim 1; 
and calculating the importance level of the data preparation content category difficulty level as in claim 1.
Although Eder teaches data preparation for businesses, it does not explicitly teach an average, adding up values, and a total number.
Caplan teaches:
An average value (Caplan: [An average value 0424])
Adding up values (Caplan: [Adding up values 0453])
A total number of values (Caplan: [A total number of values 0661])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of data preparation for businesses of Eder with an average, adding up values, and a total number of Caplan as they are analogous art along with the current invention which solve problems with receiving and analyzing data and information for businesses, and the combination would lead to an improved system of receiving and analyzing data and information for businesses which would improve the efficacy of analyzing data and information as taught in [0038] of Caplan.

(G) As per claim 7, Eder teaches the data preparation method related to data utilization, further comprising: creating a list of useful data preparation content items for data preparation content categories of the data preparation contents, and selecting a data preparation content category corresponding to the data preparation content items such as the processing programs and the data in the step of calculating and presenting the usefulness as in claim 1. Eder also teaches definitions stated by the user and items (Eder: [definitions state by the user 0049 and items 0029]);  
and calculating the usefulness of each of the data preparation content items importance level of the data preparation content category as in claim 1. Eder also teaches proposals for the process (Eder: [proposals for the process 0070])
Although Eder teaches data preparation for businesses, it does not explicitly teach a specific number of items.
Caplan teaches:
The specific number of items (Caplan: [The specific number of items 0323])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of data preparation for businesses of Eder with a specific number of items of Caplan as they are analogous art along with the current invention which solve problems with receiving and analyzing data and information for businesses, and the combination would lead to an improved system of receiving and analyzing data and information for businesses which would improve the efficacy of analyzing data and information as taught in [0038] of Caplan.

(H) As per claim 8, Eder teaches the data preparation method related to data utilization, further comprising: a information associated with the object data, work items, and the like, information associated with the data preparation content category obtained as a result of aggregation of data preparation content, and information associated with the data preparation content item to present to the user as a data preparation content in response of the utilization purpose as in claim 1. Eder also teaches outputting information, proposals and registration (Eder: [outputting or “output” of information 0106 proposals 0070 registration or “records” 0054])
Although Eder teaches data preparation for businesses, it does not explicitly teach the use of lists.
Caplan teaches:
The application of lists (Caplan: [lists 0090])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of data preparation for businesses of Eder with the use of lists of Caplan as they are analogous art along with the current invention which solve problems with receiving and analyzing data and information for businesses, and the combination would lead to an improved system of receiving and analyzing data and information for businesses which would improve the efficacy of analyzing data and information as taught in [0038] of Caplan.

Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140081700 A1
METHOD AND SYSTEM FOR MANAGING RESEARCH AND DEVELOPMENT IN AN ENTERPRISE
MEHTA; Sandeep
US 8627222 B2
Expanded search and find user interface
Hartwell; Aaron et al.
US 7120596 B2
System, method and computer program product for landed cost reporting in a supply chain management framework
Hoffman; George Harry et al.
US 7072843 B2
System, method and computer program product for error checking in a supply chain management framework
Menninger; Anthony Frank et al.
US 7054837 B2
System, method and computer program product for utilizing market demand information for generating revenue
Hoffman; George Harry et al.
US 7039606 B2
System, method and computer program product for contract consistency in a supply chain management framework
Hoffman; George Harry et al.
US 20050071029 A1
Defect influence degree evaluation method and design support system
Yamamoto, Noriaki  et al.
US 20030110925 A1
Electronic image visualization system and communication methodologies
Sitrick, David H.  et al.
US 4570217 A
Man machine interface
Allen; Bruce S. et al.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        11/30/2022

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683